EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
October 22, 2018 (the “Effective Date”) between Elevated Education, Inc., a
Delaware corporation (the “Company”), and John A. MacKay (“Executive”).  In
consideration of the mutual covenants herein contained and the continued
employment of Executive by Company, the parties agree as follows:

1.Duties and Scope of Employment. 

(a)Positions and Duties.  As of the Effective Date, Executive will serve as
President of the Company. Executive will render such business and professional
services in the performance of his duties, consistent with Executive’s position
within the Company, as shall reasonably be assigned to him by the Company’s
Board of Directors (the “Board”).   

(b)Obligations.  During the Term (as defined below), Executive will perform such
duties faithfully and to the best of his ability in accordance with all Company
rules and policies.  Executive will devote at least 15% of his business efforts
and time to the Company. 

2.Term.  This Agreement shall be effective during the period commencing on the
Effective Date and terminating on December 31, 2018 (the “Term”); The Term of
this agreement shall be automatically extended until such time as the Company
and Executive enter into a new employment agreement as mutually agreed upon by
the parties. This Agreement can be terminated by either party giving written
notice at least 60 days in advance of termination date. 

3.Confidentiality, Invention Assignment and Noncompetition Agreement.  Upon
execution of this Agreement, Executive agrees to enter into the Confidentiality,
Invention Assignment and Noncompetition Agreement that will be drafted by the
Company and mutually agreed upon at the time of the new employment agreement set
forth in 2. Above is executed (the “Confidentiality Agreement”). 

4.At-Will Employment.  Notwithstanding anything to the contrary in this
Agreement, the Company and Executive agree that Executive’s employment with the
Company is and shall continue to be at-will and may be terminated by either
party at any time with or without Cause (as defined below) or notice.  Any
representation to the contrary is unauthorized and not valid unless in writing
and signed by the Company. Nothing in this Agreement shall change the at-will
nature of Executive’s employment with the Company, as set forth in the
Confidentiality Agreement.  Neither Executive’s job performance nor promotions,
bonuses or the like give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of such
employment relationship. If Executive’s employment terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than (a) as provided by this Agreement or (b) as may
otherwise be established under the Company’s then existing employee benefit
plans or policies at the time of termination. 

--------------------------------------------------------------------------------



 

5.Compensation and Benefits. 

(a)Base Salary.  During the Term, the Company shall pay Executive as
compensation for services rendered under this Agreement, a base salary of $3,000
per month (the “Base Salary”), which will be paid in accordance with the
Company’s then prevailing payroll practices and be subject to required tax
withholding.  The Base Salary shall be in such amounts as determined by the
Board, in accordance with the Company’s compensation practices. Should the
Company not be in a financial position to pay the Base Salary in cash, the
salaries shall accrue until such time the Company can pay the amounts owed.  

(b)Bonus. Executive may be eligible for a bonus of a certain targeted amount
(the “Bonus”), based on achievement of certain bonus objectives specific to
Executive’s role that have been mutually agreed by Executive and the Company, as
determined in the discretion of the Board. The Bonus shall be paid in accordance
with the bonus policies and procedures determined by the Board at the time of
establishing the bonus objectives; provided that to be eligible to receive a
Bonus, Executive (i) must be employed by the Company at the date on which such
Bonus is paid by the Company and (ii) must not have materially breached this
Agreement at any time during the period on which such Bonus is based and
continuing until the time of payment of such Bonus. 

(c)Shares.  The Company will issue to Employee common shares of stock
representing 10% ownership in the Company whereby 3% will vest at the end of the
first year, 3% will vest at the end of the second year and 4% will vest at the
end of the third year; provided that to be eligible to receive the stock,
Executive (i) must be employed by the Company at the date on which such interest
is vested and (ii) must not have materially breached this Agreement at any time
during the period on which such interest is vested and continuing until the time
of notice of such vesting. 

(d)Expenses. The Company will reimburse Executive for business-related expenses
which are approved by the Board and are actually incurred by Executive in the
furtherance of or in connection with the performance of Executive’s duties
hereunder.  All expense reimbursement shall be paid in accordance with the
Company’s expense reimbursement policy and prevailing payroll practice as in
effect from time to time. 

6.Definitions.  For purposes of this Agreement: 

(a)“Cause” means (A) Executive’s failure to perform his or her assigned duties
or responsibilities as Executive (other than a failure resulting from the
Executive’s Disability (as defined below)) 30 days after notice thereof from the
Company describing Executive’s failure to perform such duties or
responsibilities in reasonable detail; (B) Executive engaging in any act of
dishonesty, fraud or misrepresentation that was or is injurious to the Company
or its affiliates; (C) Executive’s violation of any federal or state law or
regulation applicable to the business of the Company or its affiliates that was
or is injurious to the Company or its affiliates; (D) Executive’s failure to
cure any breach of any confidentiality agreement or invention assignment
agreement between Executive and the Company (or any affiliate of the Company)
within 30 days after notice thereof from the Company describing such breach in  

--------------------------------------------------------------------------------



reasonable detail; or (E) Executive being convicted of, or entering a plea of
nolo contendere to, any felony or committing any act of moral turpitude.

(b)“Disability” means a determination by an independent medical doctor (selected
by the Company and consented to by Executive or his legal representative, which
consent will not be unreasonably withheld), after consultation with Executive’s
physician and an examination of Executive, that Executive has for sixty (60)
consecutive days been disabled in a manner which renders him substantially
unable to perform his responsibilities as an executive of the Company. 

7.Miscellaneous Provisions. 

(a)Assignment.  Neither party shall assign or transfer this Agreement without
the prior written consent of the other party; provided that the Company may
assign or transfer this Agreement to any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
or assets and such successor shall assume the Company’s obligations hereunder
and agree in writing to perform such obligations.  Notwithstanding the
foregoing, the terms of this Agreement shall inure to the benefit of, and be
enforceable by, the representatives, executors, administrators, successors,
heirs, distributees, devisees, legatees and permitted assigns, as applicable, of
each party. 

(b)Notices.  Notices and all other communications given under this Agreement
shall be in writing (including by electronic means) and shall be deemed to have
been duly given on the earlier to occur of (i) receipt, (ii) personal delivery,
(iii) when sent by facsimile or electronic mail (with evidence of transmission
by the transmitting device), (iv) one day after being sent with a commercial
overnight service or (v) four days after deposit with U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
Executive, notices shall be sent to the primary residence, facsimile and email
address of Executive on file with the Company or such other address or number
communicated to the Company in writing.  In the case of the Company, notices
shall be sent to its headquarters and principal facsimile and email address or
such other address or number communicated to Executive in writing. 

(c)Amendment; Waiver.  No provision of this Agreement may waived, altered, or
modified unless in writing and signed by Executive and by an authorized officer
of the Company (other than Executive).  No waiver by either party of any
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of a future waiver of the same provision. 

(d)Entire Agreement.  This Agreement, together with all exhibits hereto,
represents the entire agreement and understanding between the parties as to the
subject matter hereto and thereto and supersedes all prior or contemporaneous
agreements, whether written or oral, with respect to the subject matter hereto
and thereto. 

(e)Taxes.  All forms of compensation referred to in this Agreement will be paid
subject to applicable withholding and payroll taxes.  

--------------------------------------------------------------------------------



(f)Governing Law.  This Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California. 

(g)Survival. Notwithstanding anything to the contrary in this Agreement,
Sections 3 and 7 shall survive termination of this Agreement. 

(h)Acknowledgment.  Executive has had the opportunity to consult independent
legal counsel, has carefully read and fully understands all the provisions of
this Agreement, and is knowingly and voluntarily entering into this Agreement
without duress or undue influence. 

(i)Severability.  In the event any provision of this Agreement is determined to
be invalid or unenforceable, such provision shall be deemed severed from the
remainder of this Agreement and replaced with a valid and enforceable provision
as similar in intent as reasonably possible to the provision so severed, and
shall not cause the invalidity or unenforceability of the remainder of this
Agreement. 

(j)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the dates set forth below effective as of the Effective Date.

“COMPANY”

ELEVATED EDUCATION, INC.

By: ____________________________________

Name:  

Title:  

Date:  

 

 

“EXECUTIVE”

By:  

Name: John A. MacKay 

 

Date:  

--------------------------------------------------------------------------------



 